01/27/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0313


                                      DA 20-0313
                                   _________________

JAMES T. and ELIZABETH GRUBA, and
LEO G. and JEANNE R. BARSANTI,

             Petitioners and Appellants,

      v.                                                           ORDER

MONTANA PUBLIC SERVICE COMMISSION,
and NORTHWESTERN ENERGY,

             Respondents and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 27 2021